Jenkins, J.
1. Under the act of August 17, 1906 (Acts 1906, p. 107; Civil Code of 1910, § 2471), the application on which an insurance policy is based is not to be considered as part of the policy or contract between the parties, unless a copy thereof is attached to or accompanies the policy. Therefore, statements- made in the application are not to be treated as warranties or • covenants, on account of the failure or falsity of which the policy may be avoided, unless a copy of the application is attached to the policy ór accompanies it, though representations contained in the application, if fraudulently made, may give to the insurance company the right to avoid the policy. Johnson v. American Nat. Life Ins. Co., 134 Ga. 800 (68 S. E. 731); Southern Life Ins. Co. v. Logan, 9 Ga. App. 503 (71 S. E. 742).
2. While there were facts and circumstances from which the jury could have found that the policy was procured by fraud, there were other facts and circumstances in evidence tending the other way; and there was some evidence which authorized the jury to find that the decedent was in good health at the time the insurance was issued, as required by the terms of the policy.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.